          Case 4:20-cv-00529-JM Document 72 Filed 05/03/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

MU’MIN ABDULAZIZ/ASKEW,
ADC #082276                                                                   PLAINTIFF

V.                            CASE NO. 4:20-CV-529-JM-BD

DEXTER PAYNE, et al.                                                        DEFENDANTS

                                ORDER OF DISMISSAL

       The    Court     has    received    a    Recommendation         to   dismiss   Mr.

Abdulaziz/Askew’s claims submitted by United States Magistrate Judge Beth Deere,

and the objections filed. After carefully considering the objections and making a de

novo review of the record in this case, the Court concludes that the Recommendation

should be, and hereby is, approved and adopted in its entirety.

       The ADC Defendants’ motion for summary judgment is GRANTED. Mr.

Abdulaziz/Askew’s claims are DISMISSED, without prejudice, based on his failure to

exhaust his administrative remedies. The Clerk is instructed to close this case.

       IT IS SO ORDERED this 3rd day of May, 2021.


                                          _______________________________
                                          UNITED STATES DISTRICT JUDGE
